FILED
                                                                                              COLIRT Oo , PPEAl 5
                                                                                                   Divl " IOMI11
                                                                                                        Z

                                                                                                    lrvtl
                                                                                             2010           0V 13   SAN [ 1:   18




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                   DIVISION II


BART ADAMS,                                                  I                      No. 43288 -9 -II


                                    Appellant,


       IPA




SHANE DEEN,                                                  I                UNPUBLISHED OPINION




       JOHANSON, A. C. J. —           Bart Adams appeals the trial court' s summary dismissal of his

trespass action and request for a permanent injunction against neighboring property owner Shane

Deen and its grant to Deen of an express easement for ingress, egress, and utilities over the

northernmost      30 feet   of   Adams'   s   property.   This dispute relates to Deen' s use of a long- extant

driveway running through Adams' s undeveloped land to access Deen' s otherwise landlocked

property.    On appeal, Adams argues, inter alia, that Deen has failed to establish that an express

easement or easement         implied from       prior use serves         his property.   Alternatively, Adams argues

that if an easement implied from prior use exists, remand. is necessary to determine the scope of

the easement.


       We hold that while Adams is correct that an express easement has never burdened his

property,    an   easement   implied from        prior use       does.     Accordingly, we affirm the trial court' s

                                                                                  injunction. And based                  Deen'
summary dismissal            Adams'
                        of            s   trespass   action and permanent                                           on           s
No. 43288 -9 -II



concession at oral argument before this court, we vacate the trial court' s order granting a 30 foot

express easement and remand for the trial court to determine the correct scope of the implied


easement for ingress, egress, and utilities serving the Deen parcel.

                                                            FACTS


BACKGROUND


         Floyd and Eloise Corbin originally owned the Adams and Deen parcels as part of a larger

estate   in   Roy,   Washington.     In 1973, the Corbins conveyed the property by statutory warranty

deed to Ralph        and   Ann Fiala.'   In 1.984 -85, the Fialas entered into two boundary line adjustments

with a neighbor,       Richard Raymond.             The first adjustment transferred the east half of the Fiala


property to Raymond.            The second adjustment, in 1985, created two parcels out of the existing

Fiala property —the Deen           and   Adams       parcels as      they   exist   today.2    It is unclear why the Fialas

subdivided the property, but a house has existed on what became the Deen parcel since at least

1976.


          Homeowners access the house on the Deen parcel by a driveway extending east from 4th

Avenue South,         a public    thoroughfare.           The driveway is approximately 9 feet wide and runs

through the     northernmost       30 feet     of   the   undeveloped       Adams     parcel    and "   appears to have been


there    for many     years."     Clerk'   s   Papers ( CP)    at    36.    Utility lines and pipes ( including power,




 1 The Fialas did not record this deed until April 1989.
2
  We note that separate legal lots cannot be created through a boundary line adjustment without
following a municipality' s short plat or subdivision approval process. See City of Seattle v.
 Crispin, 149 Wash. 2d 896, 903 -04, 71 P.3d 208 ( 2003); RCW 58. 17: 060( 1).                               Here, it is unclear
 from the record whether the Fialas followed Pierce County' s short plat process and neither party
raises the issue. Accordingly, we do not further address this issue.

                                                                1)
No. 43288 -9 -II



telephone, and water) serving the Deen parcel also run through the northernmost 30 feet of the

Adams parcel.


          In May 1989, the Fialas conveyed both parcels in a single deed to Edward and June

Pierce.    The deed accurately describes both parcels, referring to the Adams parcel as " Parcel A"

and    the Deen      parcel    as "   Parcel B."       The deed        also   lists   easements (   described as Parcels C

through      G) that   serve   both   parcels.     One   such easement, "        Parcel G,"    describes only land already

contained       in " Parcel A" -      the northernmost 30 feet of the Adams parcel running to a point even

with   the     eastern   boundary      of   the Deen property.            According to the Fiala- Pierce deed, a " non-

exclusive easement for ingress, egress and utilities over" the northernmost 30 feet of the Adams


property served the Deen parcel. CP at 67.

          In 1998, the Pierces conveyed the Adams and Deen parcels in a single deed to David

Reed     and    Marcia Barnett.        This deed included substantially the same description of the parcels

and easements as         described in the Fiala- Pierce deed. Later, Reed and Barnett conveyed the two


parcels    to Jill     and   Timothy        Clothier   by   a single      deed in 2003.       The Clothier deed does not


explicitly reference the easements ( as did the previous deeds) but states that the deed is " subject

to easements, reservations, covenants, conditions, restrictions and agreements of record, if any,
                                                                      3
as set   forth in the    commitment          for title insurance. "       CP at 72 ( capitalization omitted).


          In 2005, the Clothiers conveyed the Adams and Deen parcels to Patricia Powers in

separate       warranty deeds.         Neither warranty deed mentions the easements listed in the Fiala-

Pierce    or   Pierce -Reed deeds. However, at the time Powers purchased both parcels, she obtained


a loan from Pierce Commercial Bank secured by a deed of trust against the Deen parcel, which


3
    The commitment for title insurance from the Clothier deed is not part of the record for review.

                                                                 3
No. 43288 -9 -II



provided, "   Borrower irrevocably grants and conveys to Trustee, in trust, with power of sale, the

following    described property ...          TOGETHER WITH ...                        all easements, appurtenances, and



fixtures   now or   hereafter   a part of   the property."        CP   at   82 -83.    This deed of trust was eventually

assigned to Deutsche Bank, as trustee.


           In 2007, Powers obtained a loan from Adams secured by a deed of trust on both the

Adams and Deen parcels. After Powers defaulted on the loan, Adams foreclosed on both parcels

in December 2008.        Because the Deutsche Bank deed was recorded prior to the Adams deed,

Adams' s title to the Deen parcel remained subject to the bank' s senior security interest, a point

Adams has not disputed.


           In 2009, Deutsche Bank obtained title to the Deen parcel after Powers defaulted on her

bank loan, eliminating Adams'          s    interest in the Deen            parcel.      On October 2, Deutsche Bank


conveyed     the Deen   parcel   to Deen    by " Special /Limited Warranty               Deed."   This deed included the


alleged express easement over the northernmost 30 feet of the Adams parcel that appeared in the

Fiala- Pierce and Pierce -Reed deeds.


PROCEDURE


           Almost immediately after Deen moved into the home on his parcel, Adams filed a

complaint in Pierce County Superior Court against Deen alleging trespass. Adams requested that

the court enter a " declaratory judgment determining that the Defendant [ Deen] has no easement

across" the northernmost 30 feet of the Adams parcel and that Deen be permanently enjoined

from entering Adams' s property. CP at 2.

           In September 2011,       Deen moved for summary judgment asking the court to dismiss

Adams' s complaint and enter judgment declaring that an easement over the northernmost 30 feet


                                                             11
No. 43288 -9 -II



of    Adams'   s   property    serves    the Deen          parcel.    Deen argued that based on the chain of title for


both properties and the history of the driveway serving the Deen parcel, the trial court should

rule that either ( 1) an express easement appurtenant over the northernmost 30 feet of the Adams

parcel serves       the Deen       parcel or (   2)   an   implied    easement serves        the Deen   parcel.    Alternatively,

Deen argued that an easement of necessity serves the Deen parcel because it is landlocked.

          Adams filed a responsive memorandum in which he also requested summary judgment.

Adams did not dispute the chain of title for both properties or the history of use of the driveway

serving the Deen         parcel.        Instead, he          argued        that ( 1)   contrary to Deen' s assertions, these

undisputed facts did not establish the existence of an easement ( express, implied, or of necessity)

as a matter of law, and ( 2) Deen should instead be forced to seek a " private way of necessity"
                               4
under    RCW 8. 24. 030.


          After oral argument, the court granted Deen' s motion for summary judgment and denied

Adams'    s    motion.        In its    written       order,    the    court     decreed that the Deen property " is the


beneficiary of an easement for ingress, egress, and utilities" over the northernmost 30 feet of the

Adams property. CP at 365. Adams now appeals.

                                                               ANALYSIS


          Adams argues that no easement serving the Deen parcel has ever burdened his land.

Deen     argues     that because " Washington               does     not allow     land to   remain unused,"      the question " is


not whether Deen has a right to travel over Adams' s property, but only which legal or equitable



4
     RCW 8. 24. 030 allows private property owners to condemn land for a private way of necessity
 in   a manner similar to the State' s eminent domain power. If a party does condemn land for a
private way of necessity, it must compensate the condemnee and, further, RCW 8. 24. 030 grants
trial courts the discretion to award reasonable attorney fees and expert witness costs.

                                                                       z
No. 43288 -9 -II



theories    provide    the   basis for Deen'       s   right."    Br.   of   Resp' t     at   13.   We agree with Deen and


conclude that an easement implied by prior use serves his land.

STANDARD OF REVIEW


           We   review a     trial court' s summary judgments de              novo.       Torgerson v. One Lincoln Tower,


LLC, 166 Wash. 2d 510, 517, 210 P.3d 318 ( 2009).                         Summary judgment is appropriate only if the

pleadings, affidavits, depositions, and admissions on file demonstrate the absence of any genuine

issues     of material   fact,   and   the moving party is             entitled    to judgment        as   a matter   of   law.   CR


56( c).    A material fact is one on which the outcome of the litigation depends in whole or in part.

                          Owners Ass' n Bd. of Dirs.
Atherton Condo. Apartment -                                                   v.   Blume Dev. Co., 115 Wash. 2d 506, 516,


799 P.2d 250 ( 1990).


EXPRESS EASEMENT


           Adams argues that an express easement appurtenant benefiting Deen' s land has never

burdened his property because an owner cannot burden his own property with an easement

benefiting himself or, in the alternative, that the merger doctrine has extinguished the existence

of any such easement. We agree with both contentions.

            An easement is a property right separate from ownership that allows the use of another' s

land      without    compensation."       810 Props.         v.   Jump,      141. Wn.         App. 688,     696, 170 P.3d 1209


 2007). "     An express conveyance of an easement, by grant or reservation, must be made by

written     deed."    Beebe    v.   Swerda, 58 Wn.        App.     375, 379, 793 P.2d 442 ( 1990); RCW 64: 04. 010


  Every      conveyance        of real   estate,       or any interest therein, and every contract creating or

evidencing any         encumbrance       upon real       estate,   shall     be    by   deed. "). "   No particular words are


necessary to constitute a grant, and any words which clearly show the intention to give an


                                                                   R
No. 43288 -9 -II



easement, which is by law grantable, are sufficient to effect that purpose, providing the language

is sufficiently definite         and certain     in its terms."       Beebe, 58 Wash. App. at 379 ( emphasis added).

         Easements appurtenant benefit a dominant estate and pass with the land to successors -in-

interest.    Heg    v.   Alldredge, 157 Wash. 2d 154, 161, 137 P.3d 9 ( 2006).                         Accordingly, an easement

appurtenant "`      is not a mere privilege to be enjoyed by the person to whom it is granted or by

whom     it is    reserved.      It passes by a deed of such person to his grantee and follows the land

without     any   mention whatever. "'                Winsten v. Prichard, 23 Wash. App. 428, 431, 597 P.2d 415

 1979) ( quoting 2 THOMPSON ON REAL PROP., § 322, at 69 ( repl. 1961)).


          It has. long been a general rule of the common law that " one cannot have an easement in

one' s   own      property."       Radovich           v.   Nuzhat, 104 Wn.            App.   800,   805,   16 P.3d 687 ( 2001);


RESTATEMENT OF             THE   LAW: PROP.           ch.   41, § 497,     cmt. a (   1944) ( " To assume the existence of an


easement appurtenant to land there must be presupposed two tracts of land in separate

ownerships. ").          Washington courts have long adhered to this rule. See, e. g., Coast Storage Co. v.

Schwartz, 55 Wash. 2d 848, 853, 351 P.2d 520 ( 1960) ( " One cannot have an easement in his own


property. ")


            Here, although it is clear from the record that the Fialas intended on creating an express

easement appurtenant benefiting the Deen parcel when they conveyed both parcels to the Pierces,

no such easement was ever created:                         because a landowner cannot burden her own land with an


easement benefiting herself, it follows that she cannot grant successive owners -in-interest to the

same     land    an easement       that   is   not,   by    law,   grantable.   Accordingly, we conclude that the Fialas




                                                                       7
No. 43288 -9 -II


                                                           both             in
                                                                                              ownerships)




    and    all    succeeding         owners    holding            parcels         common                         never successfully


created an express easement appurtenant benefiting the Deen parcel.

             Alternatively, even if the Fialas had succeeded in creating an express easement

appurtenant in the Pierce deed, the doctrine of merger necessitates a finding that extinguishment

of the easement occurred each time a common owner held all legal and equitable rights to both


parcels.          The doctrine        of merger stems        from the     same common            law   principle —that   one cannot


have       an     easement      in    one' s   own   property— discussed          above.     Thus,      when "   the dominant and


servient estates of an easement come into common ownership, the easement is extinguished."

Radovich, 104 Wn.                App.     at   805; RESTATEMENT,          supra, §       497, cm. a ( if two separate tracts of


land " come into common ownership they cannot continue to be dominant and servient, and the

easement appurtenant ceases to. exist ").


                Here, despite frequent changes in ownership between 1989 and 2009, title to both the

Adams            and   Deen    parcels remained       in   common     ownership.         Accordingly, even had the Fialas or

Pierces successfully                 created    an   express      easement       appurtenant,      it would have extinguished


pursuant to merger long before Deen acquired his parcel from Deutsche Bank.6



s Although the 2009 deed from Deutsche Bank to Deen expressly included the same alleged
easement over the northernmost 30 feet of the Adams parcel that appeared in the Fiala- Pierce
and       Pierce -Reed deeds, Deutsche Bank                 never owned       the Adams
                                                                           Accordingly, absent the
                                                                                              parcel.


preexistence of an easement appurtenant benefiting the Deen parcel, Deutsche Bank could not
create an easement over land it did not have any interest in (namely, the Adams parcel).
6
     Deen        argues that     Division One'        s    Beebe decision        suggests    a    different   result.   In Beebe, a
property owner conveyed a parcel of land subject to " an easement for road purposes for the use
and       benefit      of   the public and     for the    use and   benefit      of   the property herein     conveyed."    58 Wn.

App.       at    377.   Although the Beebe court noted that " the necessity for an easement was unclear at
the time of the conveyance because the [ buyer] would not need an easement over his own
property," the decision fails to account for the fact that, unlike in this case, the easement
provided public access to other properties uninvolved in the immediate transaction between
                                                                      8
No. 43288 -9 -II



EASEMENT IMPLIED FROM PRIOR USE


          Deen      argues        that he is         entitled       to    access         over   the "     Adams Property by virtue of an

 easement      by       implication,'        also referred          to    as    an `     implied     easement "'     or an easement implied


from    prior use.        Br.   of
                                     Resp' t    at   34.    Because a driveway and utilities have long served the home

on the Deen property in continuous fashion, we agree

           Easements by implication arise where property has been held in a unified title, and

during such time an open and notorious servitude has apparently been impressed upon one part

of    the estate    in favor         of another part."               Bailey         v.   Hennessey,         112 Wash. 45, 48, 191 P. 863


 1920). " The           rule,   then,   is, that     upon ...       severance, there arises, by implication of law, a grant of

the   right   to   continue       such use."              Bailey,    112 Wash.             at   49. "     The party seeking to establish an

easement       implied from             prior use         generally      must establish           three     key   elements: (   1) unity of title

and subsequent separation                  by   grant of         the dominant            estate; (   2) apparent and continuous use; and


 3) the easement must be reasonably necessary to the proper enjoyment of the dominant estate."

MacMeekin          v.   Low Income Hous. Inst., Inc.,                     111 Wash. App. 188, 195, 45 P.3d 570 ( 2002).

          Here, the first              and   third        elements        are    uncontested:              both parcels were long held in

common ownership before Deen acquired title to the dominant estate and, absent the ability to

use the driveway over the Adams parcel, the Deen parcel would become inaccessibly landlocked.

          Adams argues that use of the existing driveway has not been continuous because it was

not used for a very brief period of time, about five months, after he foreclosed on the property



buyer    and seller.        58 Wn.        App.       at   381.    In light      of   this   oversight —      and the fact that, here, none of
the    deeds   purported          to    grant public             access    to the Adams              or    Deen   parcels —we     conclude that

Beebe is distinguishable and do not find the Beebe decision' s reasoning involving the
transformation of easements in gross to appurtenant easements persuasive.


                                                                                9
No. 43288 -9 -II


 then   owned    by    Powers)     and    before Deen      moved           into the home        on   the Deen   parcel.        This


argument      lacks   merit.    For a right - way like an easement to be considered abandoned, a brief
                                            of -

period of nonuse is immaterial:


         Generally, abandonment will take place only when the period of nonuse is
         accompanied by acts that manifest a clear intention to abandon or that destroy the
         object for which the easement was created or the means of its enjoyment.

1 WASH. REAL PROP. DESKBOOK § 7. 8( 2)(                 c) (   4th   ed.   2009).       Without question, Deen has met all


three requirements to establish an easement implied from prior use.


         Alternatively, Adams attaches great significance to the types of deeds used in conveying

the   properties over     the   years.    He essentially argues that because the deeds from 2003 through

2009 do not expressly mention an easement, the parties must have intended to extinguish the

      of -
right -  way     over    the Adams parcel.            But Adams fails to account for the fact that, whether


mentioned in the deeds or not, the common owners of both parcels continuously accessed the

home     on   the Deen    parcel via a      driveway     over     the Adams         parcel.     When determining whether

intent exists supporting an easement implied by prior use, courts look to the intent of the original

grantor and     the   use made     before   severance.         See, e.g., Bushy v. Weldon, 30 Wash. 2d 266, 270 -71,

191 P.2d 302 ( 1948).


          Here, the Fialas clearly intended to establish an easement for ingress, egress, and utilities

over    the   northernmost      30 feet   of   the Adams       parcel      to   serve   the   home   on   the Deen   parcel.    All


subsequent owners ( before Adams) acted in accord with this intent by using the driveway and




7
    Adams     admitted   that to the best       of   his knowledge, "           the path now being used [ by Deen as a
driveway] is in the same location as the path used prior to the property being vacated by Mr. and
Mrs. Powers."         CP at 253.


                                                                 10
No. 43288 -9 -II



utilities at    the   home       on   the Deen         parcel.   Accordingly, we hold that the Deen parcel is served by
                                                                                                 8
an easement         implied      by   prior use        burdening     the Adams         parcel.




SCOPE OF THE EASEMENT


           Adams       argues     that if this         court concludes       that     an easement      implied       by prior use   exists, "   it


should rule that the easement for ingress and egress is limited to the nine foot width supported by

the   record."        Br.   of   Appellant        at   27.   At oral argument before this court, Deen conceded that if


we    were     to    conclude         that   an    easement         implied      by    prior   use    exists (   rather than an express


easement),          remand to the trial court would be appropriate to determine the scope of the

easement.        Wash. Court of Appeals oral argument, Adams v. Deen, No. 43288 -9 -II ( Sept. 12,


2013),   at    14   min.,   45    sec. ( on    file     with court).   We accept that concession.


           As    explained         in Evich        v.    Kovacevich, 33 Wash. 2d 151,                     159 -60, 204 P.2d 839 ( 1949)


 quoting 17 AM. JuR. 997, Easements, § 99),


                        As a general rule, an easement implied from an existing use is subject to
           the conditions and burdens imposed upon it at the time of severance; it can be
           used     only for the       purposes of           the dominant tenement             as    existing   at   that time.   The
           basis of this rule is that a person who does not secure an actual grant for all
           purposes is not entitled to be put in a better position than to be able to enjoy that
            which he had at the time the grant was made."


            Here, "    severance"            of the two parcels of land occurred in 2009 at the earliest, when


Adams       and     Deutsche Bank             acquired        the   parcels      from Powers.           At that time, a driveway and

utilities   clearly     served        the Deen         parcel.   However, we are ill- suited to determine the exact extent




8
    Deen    argues,     alternatively, that he               should    be    granted an easement of              necessity.       Because we

hold that the Deen parcel is served by an easement implied by prior use, we do not address this
argument.



                                                                            11
No. 43288 -9 -II



and nature of   these   ingress,   egress, and utilities easements.   Remand is appropriate to determine

                                   9
the   scope of such easements.




          We affirm the trial court' s summary dismissal of Adams' s trespass and injunction claims,

vacate the trial court' s order granting an express 30 foot easement, and remand for the trial court

to determine the scope of the implied easement for ingress, egress, and utilities serving the Deen

parcel.




          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.



                                                                                    Y¢      3




                                                                         A.C. J.




9
    Adams also argues that the easement is " subject to being moved by Adams to another location
at   his request." Br. of Appellant at 29. But we have previously rejected this identical argument.
Crisp v. VanLaeken, 130 Wash. App. 320, 325 -26, 122 P.3d 926 ( 2005); see also MacMeekin, 111
Wn.  App. at 190 ( " We ... adhere to the traditional rule that easements may not be relocated
absent mutual consent of the owners of the dominant and servient estates. ").
                                                       12